Citation Nr: 0933626	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  96-43 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a compensable evaluation prior to August 
21, 1998, for hepatitis C.

2.  Entitlement to an evaluation in excess of 30 percent from 
August 21, 1998, for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 1999 and 
September 2003, at which time the Board remanded it for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

The Veteran and his mother testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Los 
Angeles RO in July 1999.


FINDINGS OF FACT

1.  Prior to August 21, 1998, the Veteran's hepatitis C was 
not characterized by demonstrable liver damage.

2.  On and after August 21, 1998, the Veteran's hepatitis C 
has been characterized by minimal liver damage with fatigue, 
weakness, and poor appetite.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hepatitis C were not met prior to August 21, 1998.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7345 (2001).   

2.  The schedular criteria for a rating in excess of 30 
percent for hepatitis C have not been met from August 21, 
1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, DCs 7345 (1998) and 7354 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In April 2004 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2006 rating 
decision, August 1996 SOC, February 1997 SSOC, March 2000 
SSOC, June 2000 SSOC, and February 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a November 2007 letter which VA 
sent to the Veteran.  The VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice errors did not affect the essential fairness of the 
adjudication because the letter, rating decision, SOC, and 
SSOCs discussed above, together with the substantial 
development of the Veteran's claim before and after providing 
notice, rendered the notice and timing errors non-
prejudicial.  In this regard, the Board notes that, while the 
VCAA letter did not specifically conform to the requirements 
provided in Vazquez-Flores, supra, the Veteran was advised of 
his opportunities to submit additional evidence and was 
informed that, at a minimum, he needed to submit evidence 
showing his service-connected disability had increased in 
severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Veteran has 
requested an effective date earlier than August 21, 1998, for 
the 30 percent evaluation assigned for his hepatitis C.  This 
is considered in the present decision through the use of 
staged ratings.

The rating criteria for the digestive system, see 38 C.F.R. § 
4.114, including liver diseases, were amended while the 
Veteran's claim has been pending.  The newer criteria became 
effective July 2, 2001.  66 Fed. Reg. 29,486, 29,489 (March 
31, 2001).  Where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3- 
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.  The present decision applies the older rating 
criteria prior to the effective date of the change, and the 
newer rating criteria thereafter.
 
The older criteria did not include a diagnostic code for 
hepatitis C.  It was rated as infectious hepatitis.  38 
C.F.R. § 4.114, DC 7345 (1998).  The Veteran is rated 30 
percent under these criteria, which provide that rating for 
infectious hepatitis with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency (than that required for a 
higher rating) but necessitating dietary restriction or other 
therapeutic measures.  Id.  The next higher rating, 60 
percent, required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Id.

The newer regulation provides a diagnostic code for hepatitis 
C.  The regulations prescribe the use of the diagnostic code 
in the Rating Schedule for listed conditions, and other 
diagnostic codes if an unlisted condition must be rated by 
analogy to a listed condition.  38 C.F.R. § 4.27 (2008).  
Since the Veteran's service-connected disorder now has a 
diagnostic code, 38 C.F.R. § 4.114, DC 7354 (2008), the 
present decision will apply that code after its effective 
date.  The new criteria have eliminated the 30 percent 
rating, providing for 0, 10, 20, 40, 60, and 100 percent 
ratings.  Regardless what the evidence may show, the 
Veteran's 30 percent rating will not be reduced under the 
newer criteria, because a rating cannot be reduced upon 
change of the Rating Schedule unless medical evidence shows 
actual improvement of the rated disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.951(a).  Without elaboration, the Board 
will concede that the evidence of record does not show 
improvement of the Veteran's disability since it was rated as 
30 percent disabling.

The newer criteria authorize a 40 percent rating for 
hepatitis C with daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A 60 percent 
rating is authorized with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-mongh period, but not occurring constantly.  A 
100 percent rating is authorized with serological evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection: Near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, DC 7354  "Incapacitating episode" is a 
defined legal term.  38 C.F.R. § 4.114, DC 7354 Note (1) 
(2008).  Likewise "substantial weight loss" and "minor 
weight loss" are defined legal terms.  38 C.F.R. § 4.112 
(2008).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in a "pyramiding" of ratings, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he may be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service connected disabilities are 
posttraumatic stress disorder and major depression, evaluated 
as 50 percent disabling as of August 10, 1999, and hepatitis 
C, evaluated as noncompensable as of July 1, 1973, and 30 
percent disabling as of August 21, 1998.  In addition, he has 
been granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective from May 26, 2003.

Reviewing the medical evidence of record, testing from 
September 1995 private treatment indicated that the Veteran 
had serologic evidence of hepatitis C.  At a December 1995 VA 
examination the Veteran was found to have mild yellowing of 
the skin without other symptoms.

A.S., M.D., a private physician, wrote in July 1996 that the 
Veteran tested positive for hepatitis C and had moderate 
increases of AST, ALT, and AGOT, which indicated mild 
infection.  Dr. S said functional status could not be 
assessed without a biopsy, and there was no evidence for 
interferon therapy.  The diagnosis was hepatitis C.  The 
Veteran's treatment notes with Dr. S indicate that in August 
1996 he complained of anxiety, decreased sleep, decreased 
appetite, and increased bloating.

A.S.T., M.D., wrote in September 1996 that his physical 
examination of the Veteran was "absolutely normal from the 
standpoint of liver disease with no evidence of chronic liver 
disease."  A liver biopsy was an option, but Dr. T did not 
recommend interferon therapy under any circumstances.

The Veteran testified at an October 1996 hearing at the RO 
that he had nausea, fatigue, and anxiety.

A.J.B., M.D., treated the Veteran for anxiety and depression, 
and at a September 1996 evaluation he diagnosed him with 
major depression and organic brain syndrome and prescribed 
Paxil.  Dr. B noted in December 1996 that the Veteran was 
benefitting from Paxil, although his energy level was still 
low, possibly secondary to hepatitis.  In January 1997 it was 
noted that the Veteran had decreased concentration.  At March 
1997 treatment with Dr. B the Veteran reported increased 
bloating, weight gain, low energy, and increased fatigue.  
Dr. B noted that he might have a liver disorder.

An April 1997 biopsy from private treatment was consistent 
with chronic hepatitis C, mild activity, hepatic arterial 
infusion score 4.  At April 1998 treatment with H.J.C., M.D., 
the Veteran complained of epigastric discomfort and fatigue.  
He denied nausea, vomiting, fever, chills or weight loss.  
Dr. C noted that the Veteran's hepatitis C had been present 
for 26-27 years and that, as of April 1997, there was no 
evidence of cirrhosis on liver biopsy.  Liver function 
studies were normal, and Dr. C did not feel that further 
evaluation or treatment for hepatitis was needed.

At September 1997 treatment with J.D., M.D., a private 
physician, the Veteran complained of discomfort in his right 
upper quadrant area, and fatigue.  Dr. D noted that the 
Veteran's appetite was "okay" and that he was gaining 
weight.  Recent laboratory tests showed normal liver enzymes.

The Veteran complained of fatigue and weight loss at August 
21, 1998, treatment with Dr. C but denied anorexia, fever, 
chills, and nausea.  There was a slight elevation of liver 
studies that Dr. C felt could be due to hepatitis C.  Dr. C 
also felt that Acetaminophen which the Veteran was taking for 
arthritis could have been causing liver abnormalities.

Private treatment notes from March 1999 indicate that liver 
tests were abnormal, likely due to hepatitis C.

S.M., R.N., wrote in June 1999 that the Veteran had attended 
a health education session on hepatitis and the use of 
interferon.  E.G.G., M.D., a private physician, wrote in June 
1999 that the Veteran was under his care and had chronic, 
active hepatitis C.  He had been found to have abnormalities 
of liver enzymes and a hepatitis-C virus RNA of 1.2 million 
copies.  He was on interferon and Rebetron therapy for 
chronic active hepatitis C.  In addition, the Veteran was 
being treated for chronic depression, for which he took 
Paxil.

In December 1999 the Veteran underwent a VA examination at 
which the examiner noted that in recent years his liver 
function tests had been mildly elevated or sometimes normal.  
A liver biopsy showed chronic inflammation consistent with 
hepatitis C.  The normalized liver function tests showed that 
the Veteran was responding to therapy but did not show that 
the hepatitis C had been eradicated.  The examiner further 
wrote that the Veteran's disability related to chronic 
fatigue, weakness, tiredness, and decreased appetite, which 
he had experienced since activation of the disease.  This was 
aggravated by the interferon therapy.  The Veteran also 
reported fatigue, anxiety/depression, and GI disturbances 
manifested by decreased appetite and lassitude.

E.G.G., M.D., wrote in April 2000 that the Veteran had active 
hepatitis C and was taking interferon and Rebetron.  His side 
effects were general aching, marked fatigue, and mild to 
moderate anemia.  Dr. G felt that the Veteran was 
"disabled" as a result of these symptoms and might be 
unable to resume his usual occupation.  A week before he had 
a bout of fever, chills, and diaphoresis that Dr. G felt was 
due to the medication and the disease itself.  Dr. G wrote in 
May 2000 that the Veteran's viral load had been dropping 
"dramatically" but that he continued to have a count of 
over 74,000.

VA treatment notes show that a February 2001 abdominal 
ultrasound was normal with no evidence of hepatic or splenic 
enlargement or masses.

In November 2002 the Veteran had another VA examination, at 
which he complained of feeling fatigued and depressed.  He 
denied nausea, vomiting, or abdominal pain.  The examiner 
noted that a 2001 liver biopsy showed minimal progression 
compared to 1997 and there was no change in liver function 
tests.  He opined that his fatigue "could very well be 
related to the Veteran's chronic hepatitis C" but he could 
not say whether the depression was related.  At May 2000 and 
November 2002 VA examinations for mental health it was found 
that the Veteran did not meet the criteria for mood disorder 
due to hepatitis C.

At November 2003 VA treatment it was noted that the Veteran 
had been on interferon for 15 months and Rebetron for three 
weeks with no response.  February 2004 VA treatment notes 
indicate that a liver biopsy showed mild hepatitis.  His 
liver span was normal, and he indicated that he wanted to be 
treated.

At a May 2004 VA examination the Veteran reported occasional 
dull upper abdominal pain, mainly in the midepigastric right 
upper quadrant area, and constant fatigue.  An examination of 
his head and neck revealed no jaundice.  There was slight 
tenderness in the midepigastric right upper quadrant area on 
deep palpation.  A January 2004 right upper quadrant 
ultrasound showed a normal liver and spleen, and it was noted 
that liver function tests had been intermittently elevated.  
The examiner felt that the pathology results showed that the 
Veteran's hepatitis C was mild and could be the cause of his 
fatigue and weakness.

The Veteran reported at September 2004 VA liver clinic 
treatment that he was fatigued all of the time.  At December 
2004 treatment it was noted that he had mild disease, which 
had not been successfully treated.  The treating physician 
felt that the risks of treatment outweighed the potential 
benefits.  He reported some dyspnea on exertion, no chest 
pain, and no syncope.

At a January 2005 VA examination, the Veteran reported that 
he was sleeping from 10 p.m. to 7 a.m. without significant 
interruption and then would eat breakfast and watch 
television for the rest of the day, with a nap around 1:00 or 
2:00.  He did not relate gastrointestinal disturbance related 
to hepatitis C, but complained of fatigue and depression.  He 
said he could paint for 30 minutes at a time while he 
previously could work a full eight-hour day.  The examiner 
noted that the Veteran's viral loads had been as high as 
700,000 as recently as September 2004.  The viral loads came 
down to 47,700 with treatment, but the treatment was stopped 
due to problems with depression and anemia.  It was noted 
that VA treatment notes showed that the overall chance of 
remission was 20 to 30 percent.  The examiner opined that, 
based on the objective evidence, the Veteran's hepatitis 
should be considered to be mild but that his fatigue was 
severe.  He noted that the fatigue was not supported by 
significant corroborating evidence except for the viral load, 
which was significantly decreased from the value of three 
months before.  The Veteran had a separate evaluation for 
depression, at which the examiner opined that his depression 
is secondary to his service-connected hepatitis C.

The Veteran had another VA examination in October 2007, at 
which he reported increasing problems with fatigue.  He slept 
from 9:00 or 10:00 in the evening until 6:00 in the morning, 
with naps in the morning and afternoon.  He said that he had 
gained approximately 15 pounds over the prior two years and 
that he had problems with bloating, weekly nausea or 
vomiting, and concentration.  His activities of daily living 
included watching movies and walking his dog.  He said it had 
taken him several months to paint a kitchen in a mobile home, 
but the examiner noted that he was somewhat evasive when 
asked for details about how large the mobile home was or how 
difficult a task was.  However, the examiner noted that he 
had also examined the Veteran in January 2005 and that he was 
consistent with the history then provided.
  
After a careful review of the evidence, the Board finds that 
a compensable evaluation is not warranted prior to August 21, 
1998.  It is noted that testing showed mild infection in July 
1996 and that in August 1996 the Veteran complained of 
anxiety, decreased sleep, decreased appetite, and increased 
bloating.  On the other hand, Dr. T noted in September 1996 
that the Veteran was normal from the standpoint of liver 
disease.  Although an April 1997 biopsy was consistent with 
chronic hepatitis C, mild activity, April 1997 liver function 
studies were normal.  It was noted at September 1997 
treatment that recent laboratory work had shown normal liver 
enzymes.  Although the Veteran complained of discomfort in 
the right upper quadrant area and fatigue, it was noted that 
his appetite was adequate and that he was gaining weight.  
This medical evidence discussed above does not show that the 
Veteran had demonstrable liver damage with mild 
gastrointestinal disease.  Therefore, he did not qualify for 
a 10 percent evaluation prior to August 21, 1998.  38 C.F.R. 
§ 4.114, DC 7345 (2001).

In evaluating whether the Veteran qualifies for an evaluation 
in excess of 30 percent from August 21, 1998, the next 
highest evaluation under the old criteria was 60 percent, 
which required moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  At the December 1999 VA examination, it was 
noted that in recent years his liver function tests had been 
mildly elevated or somewhat normal.  A 2001 liver biopsy 
showed minimal progression compared to 1997, and there had 
been no change in liver function tests.  Therefore, Board 
finds that the Veteran did not have moderate liver damage, as 
was required for a 60 percent evaluation.  38 C.F.R. § 4.114, 
DC 7345 (2001).

In order to qualify for a 40 percent evaluation, the next 
highest that is available under the current Diagnostic Code 
7354 for hepatitis C, the medical evidence must show daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly (an enlarged liver), or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  

The May 2004 VA examiner felt that the Veteran's pathology 
results showed that his hepatitis C was mild and could be the 
cause of his fatigue and weakness.  His hepatitis C was 
classified as mild at December 2004 treatment and at the 
January 2005 VA examination.  The record shows that the 
Veteran has daily fatigue and malaise.  However, the medical 
evidence does not show that he has anorexia, and a January 
2004 ultrasound showed a normal liver.  Furthermore, the 
record does not show that the Veteran has had incapacitating 
episodes with a duration of at least four weeks due to his 
hepatitis C.  Therefore, he does not qualify for a 40 percent 
evaluation under Diagnostic Code 7354.  See 38 C.F.R. 
§ 4.115.

As to any concerns about the Veteran's employability and the 
possibility of referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), the 
Board notes that he has already been awarded compensation at 
the 100 percent level through a TDIU rating by the RO.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board concludes that referral of this case for 
extraschedular consideration is not in order.

The evidence preponderates against the assignment of a 
compensable rating prior to August 21, 1998, and in excess of 
30 percent from August 21, 1998, for the service-connected 
hepatitis C.  There is no reasonable doubt to be resolved in 
the Veteran's favor, and the appeal must therefore be denied.  
38 C.F.R. §§ 3.102, 4.7.


ORDER

A compensable evaluation for hepatitis C prior to August 21, 
1998, is denied.

An evaluation in excess of 30 percent for hepatitis C from 
August 21, 1998, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


